MATTHIAS, J.
It is not actionable negligence for the driver of an auto truck, standing at the curb of a *130city street, to call “Hey there” as a warning to children congregated about such truck for the purpose of procuring pieces of ice which had dropped therefrom into the street, where in addition to such act of claimed negligence it is averred that as a result of such warning and similar warnings on previous occasions, the plaintiff a child of five years of age and other children with her near the truck were put in fear of the driver and upon his approach would run away from the truck, although upon the occasion in question the plaintiff in crossing the street toward her home was struck by a passing automobile. The doctrine of attractive nuisance has no application under the facts here presented.
Judgment reversed.
Marshall, CJ., Jones, Day, Allen, Kinkade and Robinson, JJ., concur.